Title: 22d. Friday.
From: Adams, John Quincy
To: 


       This evening at about 11.o’clock we arrived at Stockholm. We found all the taverns in the town shut up, and could not get one opened.
        
     List of the roads from Åbo to Stockholm.
     
      From Åbo to
      Swed: miles
     
     
      Nussis Nummis
      
      2.
      
     
     
      Tursanparo
      
      1.
      
     
     
      Laertes
      
      1
      1/2
     
     
      Botila
      
      1
      1/4
     
     
      Helsings
      
      1
      3/4.
     
     
      à Varsala (par eau) by water
      
      2.
      
     
     
      Bränden. Brandö do.
      
      2
      1/4
     
     
     
      Kumlinge   do.
      
      2
      1/2
     
     
      Wargata.   do.
      
      3
      1/4.
     
     
      Skarpans.   do.
      
      3.
      
     
     
      Haraldsby (par terre) by land
      
      1
      1/2
     
     
      a river
      
      
      
     
     
      Enkarby Emkarby
      
      1
      1/4
     
     
      Trebenby
      
      1
      1/4.
     
     
      Marby. . (by water)
      
      
      1/8.
     
     
      Eskerö
      
      
      7/8.
     
     
      Grisselhamn (by water)
      
      7.
      
     
     
      a river
      
      
      
     
     
      Taefta (land) Täfteå
      
      
      3/4.
     
     
      Stubby
      
      1
      1/2
     
     
      Swanberg Svanberga
      
      1
      1/2
     
     
      Kragstad
      
      1
      1/4.
     
     
      Rylanda
      
      1.
      
     
     
      Hall
      
      1
      1/4.
     
     
      Östby
      
      1.
      
     
     
      Enstad
      
      2.
      
     
     
      Stockholm
      
      2.
      
     
     
      
      Swedish Miles
      44.
      6/8
     
    
   Better than one half of the way you are obliged to go by water. And what is worse a traveller is very often obliged to stop at one or another of the passages, especially, at that from Eckerö to Grisselham for whenever the wind is contrary, or if there is no wind at all, you will find no boats, because the mariners will not risk to go over. This is only at the great passage, for a calm weather is the best for the small ones because there are a great number of rocks on all sides, at the small passages, and the best way is to row. For the same reason, when the wind is strong, you can’t pass the small passages. But at this season of the year it is impossible to row over the passage of the Ålandshaff in a day; and it is dangerous to arrive in the night. When we arrived at Eckerö we found there the post from Åbo, that had stay’d there for want of wind a whole week, and we were very lucky not to stay more than one night. Upon the whole all the passages are very disagreable especially at this season of the year, when the weather is commonly bad. There is another road which some travellers take in winter, which they call here, making the northern tour; but this is never done unless it is impossible to go the other way; because it makes a difference of noless than 240. Swedish miles which makes about 1700. English.
      